      Case 4:19-cv-05254-TOR      ECF No. 60   filed 06/17/20   PageID.6598 Page 1 of 2




1

2

3

4

5                          UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF WASHINGTON
6

7     ANTHONY HAWORTH,
                                                   NO: 4:19-CV-5254-TOR
8                                Plaintiff,
                                                   ORDER ON VOLUNTARY
9           v.                                     DISMISSAL OF CERTAIN CLAIMS
                                                   WITH PREJUDICE
10    WALLA WALLA COUNTY,
      MICHELLE MORALES, individually
11    and in her capacity as an employee of
      Walla Walla County, and JAMES
12    NAGLE, individually and in his
      capacity as an employee of Walla
13    Walla County,

14                               Defendants.

15

16         BEFORE THE COURT is the parties’ Stipulated Motion to Dismiss Certain

17   Claims (ECF No. 59). The stipulation is filed pursuant to Federal Rule of Civil

18   Procedure 41(a)(1)(A)(ii) and provides for the dismissal of certain claims with

19   prejudice and without costs to any party. The Court has reviewed the record and

20   files herein, and is fully informed.


     ORDER ON VOLUNTARY DISMISSAL OF CERTAIN CLAIMS WITH
     PREJUDICE ~ 1
      Case 4:19-cv-05254-TOR       ECF No. 60   filed 06/17/20   PageID.6599 Page 2 of 2




1          According to Rule 41(a)(1)(A)(ii), a plaintiff may dismiss an action without

2    a court order by filing a stipulation signed by all parties who have appeared.

3    ACCORDINGLY, IT IS HEREBY ORDERED:

4          Pursuant to Rule 41(a)(1)(A)(ii) and the parties’ stipulation, the following

5    claims are DISMISSED with prejudice, each party shall bear their own costs:

6           1. 42 U.S.C. § 1983; 42 U.S.C. § 1985; Conspiracy (ECF No. 1, ¶ 7, p. 76);

7           2. 18 U.S.C. § 1961, et seq. RICO (ECF No. 1, ¶ 8, p. 77);

8           3. Due Process Under Washington State Constitution Article 1 §3; §7 (ECF

9           No. 1, ¶ 10, p. 79);

10          4. Defamation, Libel, and False Light Invasion of Privacy, (ECF No. 1, ¶

11          11, p. 80);

12          5. Intentional Infliction of Emotional Distress (ECF No. 1, ¶ 12, p. 81); and

13          6. Negligent Infliction of Emotional Distress (ECF No. 1, ¶ 13, p. 82).

14         The District Court Executive is directed to enter this Order and furnish

15   copies to counsel.

16         DATED June 17, 2020.

17

18                                   THOMAS O. RICE
                              Chief United States District Judge
19

20


     ORDER ON VOLUNTARY DISMISSAL OF CERTAIN CLAIMS WITH
     PREJUDICE ~ 2
